Citation Nr: 0216850	
Decision Date: 11/21/02    Archive Date: 12/04/02

DOCKET NO.  95-21 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
June 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, that denied service connection for PTSD 
on a finality basis.  

Historically, in June 1991 the Board denied the claim of 
entitlement to service connection for PTSD.  In April 1997 
the Board reopened the claim and remanded the matter to the 
RO in Cleveland, Ohio, to obtain additional evidence.  After 
completing the requested development, the case was 
transferred to the RO in Nashville, Tennessee.  The case has 
been returned to the Board for review.  The issue on appeal 
is as stated on the title page.

The veteran has been rated permanently and totally disabled 
for pension purposes since May 1993.


FINDING OF FACT

With resolution of doubt in the veteran's favor, the 
evidence confirms that the veteran was exposed to incoming 
rocket and artillery attacks from the enemy while serving in 
Vietnam, and that he has a diagnosis of PTSD related to such 
military stressor. 


CONCLUSION OF LAW

Post-traumatic stress disorder was incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) eliminated 
the well-grounded claim requirement, expanded the duty of VA 
to notify the veteran and the representative of the 
information and evidence necessary to substantiate a claim, 
and enhanced its duty to assist a veteran in developing the 
evidence necessary to substantiate a claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence 
of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), 
which were effective August 29, 2001.  VA has stated that 
the provisions of this rule merely implement the VCAA and do 
not provide any rights other than those provided in the 
VCAA.  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have 
been satisfied, the regulatory provisions likewise are 
satisfied.

In evaluating this appeal, the Board finds that the RO has 
met its duty to notify the veteran in the development of 
this claim under the VCAA.  Rating decisions dated from 1993 
to 1996, a statement of the case dated in February 1994, 
supplemental statements of the case dated in January 1996, 
September 1996, and August 2002, and VA letters to the 
veteran, apprised him of the law applicable in adjudicating 
the appeal, the reasons and bases for the VA decisions, and 
the information and evidence needed to substantiate the 
claim.  Specifically, in compliance with Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), the August 2002 
supplemental statement of the case apprised the veteran of 
the development VA would attempt to perform, and the 
evidence he needed to provide.  The correspondence reflects 
that the veteran's representative received a copy.  There is 
no indication that this correspondence was returned as 
undeliverable.  As such, the Board finds that the 
correspondence clearly satisfied VA's duty to notify.

The RO has made reasonable efforts to obtain relevant 
records adequately identified by the veteran and it appears 
that all such evidence has been obtained and associated with 
the claims folder.  The evidence includes the veteran's 
service administrative and medical reports, VA and private 
medical reports since service to include reports from the 
Medical College Hospitals, reports from several United 
States Federal Penitentiaries, and reports from the Social 
Security Administration (SSA).  Reports from the United 
States Army & Joint Services Environmental Support Group 
(ESG) and VA medical opinions are also of record.  The 
veteran's medical file at the Oklahoma State Penitentiary, 
McAlester, Oklahoma, from March 1971 to May 1972 could not 
be located; the veteran received notice of such.  The Board 
also notes that the veteran has been informed of his right 
to have a hearing in association with his appeal.  The 
veteran appeared before hearing at the RO in September 1995.  
In August 2002, the veteran indicated he had no additional 
evidence to submit.  Accordingly, the Board is of the 
opinion that VA has met its duty to assist the veteran in 
the development of this appeal.  

The veteran seeks service connection for PTSD.  Service 
connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service (38 U.S.C.A. § 1110); for a psychosis if manifest to 
a degree of 10 percent or more within one year from the date 
of separation from such service (38 U.S.C.A. §§ 1101, 1112, 
1113 and 38 C.F.R. §§ 3.307, 3.309); or for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service (38 C.F.R. § 3.303(d)).

Continuity of symptomatology is required where the condition 
noted in service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection for PTSD requires the presence of three 
elements:  (1) A current diagnosis of PTSD; (2) credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred; and (3) medical evidence of a causal 
nexus between the current symptomatology and the claimed in-
service stressor(s).  38 C.F.R. § 3.304(f); see Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997).  Where a current 
diagnosis of PTSD exists, the sufficiency of the claimed in-
service stressor is presumed.  Id. at 144.  Nevertheless, 
credible evidence that the claimed in-service stressor 
actually occurred is also required.  

When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of the matter, VA shall give the benefit of 
the doubt to the claimant.  38 U.S.C.A. § 5107.

At the outset, it is acknowledged that a current diagnosis 
of PTSD is of record and the diagnosis has been related to 
claimed stressors in active service.  Thus, the disposition 
of this claim rests upon whether there is competent, 
objective evidence of record establishing the occurrence of 
the claimed stressors.  Cohen v. Brown, 10 Vet. App. 128, 
138 (1997).

When determining the sufficiency of stressors, the criteria 
are individualized.  That is, they are geared to the 
specific individual's actual experience and response.  See 
Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition.  Therefore, the standard used to establish 
in-service stressors depends upon whether the veteran 
engaged in combat with the enemy.  If the veteran engaged in 
such combat, his lay testimony regarding stressors related 
to such combat will be accepted as conclusive evidence of 
the presence of in-service stressors, unless there is clear 
and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b); Fossie v. West, 12 Vet. App. 1 
(1998), reconsideration/review denied, 12 Vet. App. 234 
(1999); 38 C.F.R. § 3.304(f).  If, however, the veteran was 
not engaged in combat, he must introduce corroborative 
evidence of his claimed in-service stressors.  Fossie v. 
West, 12 Vet. App. at 5.

In this case, the evidence establishes that the veteran 
engaged in combat activity with the enemy.  While the 
veteran's DD Form 214 does not indicate that he received any 
awards, medals, or citations indicative of combat activity, 
other credible evidence of record demonstrates that the 
veteran was exposed to enemy rocket and artillery gunfire 
while serving in Vietnam and that he received psychiatric 
treatment while in service.  

The veteran's enlisted performance record reflects that he 
was assigned to the USS ANNAPOLIS (AGMR-1) from November 17, 
1965, to October 24, 1966.  His personnel records indicate 
that his tour completion date was extended to November 1966 
aboard the ANNAPOLIS (versus October 1966).  His enlisted 
record also shows that he was assigned to NSA, DaNang, for 
"duty (sea)" from April 14, 1967, until about May 1968, when 
he reported for duty at a command in the United States.  The 
veteran's DD Form 214 reflects foreign or sea service of 11 
months 8 days and that he was authorized to wear the Vietnam 
Service Medal and the Vietnam Campaign Medal; he was not in 
receipt of any combat decorations.  His personnel records 
show that he was deemed to have served in the Vietnam combat 
zone aboard ANNAPOLIS.  One of the veteran's enlisted 
performance evaluations shows that he served at NSA 
Detachment, Dong Ha, for three months standing watch and 
doing general compound duties from April 16, 1967, to 
September 16, 1967.  He spent one month of that period at 
NSA, DaNang.  His evaluation at that time noted that his 
day-to-day performance fluctuated erratically and that he 
was a constant "prevaricator" who was not well appreciated 
by his contemporaries.

The record contains the following evidence:  a photograph of 
the veteran, purporting to show him in July 1967 on Cua Viet 
River patrol; a command history of NSA, Da Nang, during 
1968, which shows that enemy rockets hit Cua Viet causing 
damage to most of the NSA detachment buildings and 
destruction of the mess hall, as well as other damage, on 
March 10, 1968, and that another enemy rocket and artillery 
attack on the Naval Support Activity Detachment, Cua Viet, 
destroyed 17 fuel bladders on May 25, 1968; a statement of 
record signed by R. W., dated August 9, 1967, showing that 
as officer-in-charge of NSA Detachment, Dong Ha, he directed 
the veteran to report to the personnel officer at Camp Tien 
Sha, NSA, Da Nang, on or about 10 August 1967; an extract 
from the Directory of Names on the Vietnam Veterans Memorial 
showing that Lieutenant Junior Grade Robert William was 
killed in action on January 31, 1968, in Vietnam; and 
temporary additional duty orders directing the veteran to 
report to NSA Detachment, Chu Lai, Vietnam, for temporary 
additional duty of indefinite duration on or about October 
1, 1967.

The Board observes that a report of the proceedings of an 
administrative discharge board in the veteran's case, 
conducted in April 1969, is of record, together with the 
results of interviews that the veteran gave to the Naval 
Investigative Service (NIS) in early 1969 outlining his 
involvement in the use of narcotic substances, including 
marijuana, LSD, and "speed."  It was reported that the 
veteran was a brig prisoner at the Naval Submarine Base New 
London, Groton, Connecticut (NAVSUBASE NLON, GROTON, CONN.), 
for being an unauthorized absentee and for malingering.  The 
statements that the veteran gave to NIS noted that he had 
his first experience with marijuana in Vietnam, apparently 
in August 1967.  In addition, the report of the 
administrative discharge board, while noting that the 
veteran partook of marijuana and LSD and while summarizing 
the veteran's examination and cross-examination, makes no 
mention of any combat experiences or stressful situations 
that the veteran might have undergone while serving in 
Vietnam. 

Clinical evidence of record shows that the veteran underwent 
psychiatric consultation and evaluation on a number of 
occasions during his active service and that combat 
experiences were never mentioned.  A diagnosis during 
hospitalization in January 1968 was that the veteran had a 
mild emotional instability reaction that existed prior to 
enlistment.  A psychiatric consultation was requested in 
October 1968 because the veteran had a long history of 
inability to "get along" with fellow workers and had 
threatened to go "AWOL" because he was unhappy in his 
present job.  The provisional diagnosis was depression, but 
a psychiatric consultation in November 1968 culminated in a 
diagnostic impression of passive-aggressive personality with 
pathological resentment.  In January 1969, a psychiatric 
consultation noted the veteran's determination to obtain a 
discharge, and administrative separation for psychiatric 
reasons was recommended.  In January 1969, while serving in 
the United States, the veteran was hospitalized at a service 
hospital on transfer from a private hospital after ingesting 
an unknown quantity of over-the-counter aspirin containing 
compounds.  It was reported the veteran's problems were all 
related to troubles that had occurred off base, as well as 
interpersonal problems at work.  The diagnosis on discharge 
from the hospital was passive-aggressive personality with 
pathological resentment.  It was noted that sociopathic 
problems were also evident.  When the veteran was examined 
for separation from service in May 1969, no psychiatric 
abnormalities were noted.

The post-service medical evidence shows a lengthy record of 
drug and alcohol abuse.  The earliest evidence of any 
psychiatric problem following service was in November 1980, 
when the veteran was seen at a VA outpatient clinic where he 
claimed that he had been treated for nerve problems in 
Vietnam and indicated that he currently suffered from severe 
nerve problems.  The assessment was possible anxiety.  He 
was referred for a psychiatric evaluation, and a history was 
elicited showing that the veteran had been incarcerated in 
the early 1970's for drug possession and trafficking.  The 
diagnosis was polysubstance abuse and schizoid personality.

The record also includes the report of a VA Agent Orange 
examination conducted in December 1980.  The history 
elicited indicated that the veteran served in Vietnam from 
April 1967 to November 1968 at three locales: Cua Viet nine 
miles from Dong Ha, Chu Lai, and DaNang.  He reported that 
he served on river patrol in a "LARC" and that he had served 
13 months in Vietnam on the rivers as a pilot of the 
vehicle.  He reported that he had slept in bunkers and also 
in tents on occasion.  He also stated that he had had no 
previous VA care.  He reported that he had experienced a 
"nerve problem" midway through his tour in Vietnam and 
claims that he was treated with Thorazine for psychiatric 
problems, including stress, as well as for insomnia and 
"combativeness."  He stated that he had had a nervous 
problem ever since leaving Vietnam and claimed that he had 
experienced no relief from his nerve problems.  He gave an 
insignificant history of alcohol use but indicated that he 
smoked five to six marijuana cigarettes a day.

When hospitalized by VA from November 1984 to January 1985, 
it was reported that the veteran started smoking marijuana 
when he was 18 years old and that for the previous ten years 
he had been smoking five to six "joints" daily.  It was 
reported that he had started drinking alcohol at the same 
time and that in the past few years had been drinking one to 
two pints of whiskey and "some beer" a day.  It was reported 
that he had begun using amphetamines and "Preludins" in the 
previous two years had started taking homemade "speed" 
intravenously since moving to Ohio five months previously.  
A drug prosecution was pending.  The diagnosis on discharge 
from the hospital was "[d]ependence to alcohol, 
amphetamines. Abuse of marijuana."

VA hospitalization in November and December 1988 reflected 
diagnoses of continuous cocaine dependence, continuous 
opiate dependence, continuous alcohol dependence, continuous 
Benzodiazepine dependence, drug rehabilitation, and, on Axis 
II, a mixed personality disorder.  It is notable that during 
the veteran's lengthy hospitalization from December 1988 to 
May 1989, a history was elicited in which the veteran 
claimed that he had been exposed to moderate to heavy 
combat, mostly during his second tour of duty in Vietnam 
during the Tet Offensive in 1968.  The veteran also reported 
experiencing many symptoms of post-traumatic stress 
disorder, including nightmares and upsetting memories 
concerning the death of his wife.  It was stated that his 
wife had been murdered in 1984.  It was further reported 
that he had been asked at that time to identify his wife's 
body, which had been mutilated.  The veteran stated that he 
was a suspect.  The veteran also reported the symptoms of 
post-traumatic stress disorder related to Vietnam combat 
experience were less severe than those related to the more 
recent trauma of his wife's murder.  It was further reported 
that the veteran tended to blame his substance abuse on the 
traumatic events.  Post-traumatic stress disorder was 
included among the diagnoses, along with depression.

The veteran was referred to the Center for Stress Recovery 
(CSR) for evaluation of his post-traumatic stress disorder 
and was accepted into that program two weeks after his 
admission to the domiciliary.  A report by CSR, dated 
January 20, 1989, indicated that the veteran was "unresolved 
about the brutal murder of his wife four (4) years ago."  It 
was reported that his wife had been robbed, abducted, raped, 
shot, and found four days later, and that someone confessed, 
supposedly a serial killer, although the veteran did not 
believe it.  The veteran indicated that his sister-in-law 
thought that he had committed the crime.  It was also 
reported that he had filed a lawsuit for unfair arrest 
regarding an expunged record for aggravated burglary and 
abduction.  He stated that he had walked someone from one 
room to another at gunpoint and that he had undergone drug 
rehabilitation in December 1984 and December 1988.  It was 
reported that his thoughts seemed to generate around both 
Vietnam and his wife's death.

At his personal hearing held in June 1990, the veteran and 
his parents testified that his mental problems began in 
service.  They testified that, prior to service, the veteran 
did not have mental problems, but after returning from 
Vietnam, the veteran's personality changed.  The veteran 
reportedly had a blank stare and nightmares, and slept with 
the light on.  The veteran also reportedly had flashbacks of 
killing a little girl.  The veteran recalled that they sank 
her boat and when she jumped, he shot her.  The veteran also 
testified that he took drugs to not think about his 
problems.  

VA outpatient treatment reports dated in June and July 1990 
note PTSD, and an August 1990 CSR report records the 
veteran's alleged in-service stressors as well as a 
diagnosis of PTSD, chronic, severe, and poly-substance 
abuse, active.  

Medical reports from the College of Ohio Hospital dated from 
March 1990 to October 1990 show continued treatment.  Also 
of record are reports from the United States penitentiaries 
in Lexington, Kentucky; Sandstone, Minnesota; and Terre 
Haute, Indiana, from 1973 to 1981.  The reports do not 
reference PTSD. 

Reports dated in February and March 1992 have been received 
from the U.S. Army and Joint Services Environmental Support 
Group regarding the veteran's claimed stressors.  Other 
documentation includes a command history for the United 
States Naval Support Activity (NSA), Da Nang, Republic of 
Vietnam, for 1968. 

In February 1992, ESG verified that military personnel 
assigned to NSA, DaNang, were involved in combat activity 
during the veteran's tour of duty in Vietnam.  It was 
reported that by the spring of 1967, port and industrial 
activity in Chu Lai resembled a mini DaNang, and the 
expeditionary force grew to over 1,000 Naval officers and 
men.  Riverine crafts transferring goods to Dong Ha and 
Quang Tri from Cua Viet were harassed by the enemy.  The 
enemy made nighttime navigation impossible in 1967; in 1968, 
they attacked supply vessels in daylight.  ESG also verified 
that the veteran served aboard the ANNAPOLIS in the Vietnam 
combat zone.  ESG enclosed a copy of "Maritime Support of 
the Campaign in I Corps" written by a Navy commander.

In March 1992, ESG forwarded a similar letter to the 
veteran.  ESG remarked that NSA, DaNang, received numerous 
rounds of rocket and artillery fire during 1967.  ESG 
commented that in addition, the labyrinth of waterways that 
crisscrossed the countryside made travel ashore difficult 
because of the enemy's land mines, booby traps and sabotage 
of bridges, often resulting in casualties.  It was reported 
that a vessel dredging the Cua Viet sandbar was the victim 
of two limpet mines that exploded in early May 1967, 
although the craft was back in operation within 36 hours.  
It was further reported that in June 1968, the NSA, DaNang, 
Procurement Office was destroyed by a satchel charge and 
that seven U.S. personnel were wounded in the action.  (The 
veteran's personnel records show that he was not in Vietnam 
in June 1968.)

A Social Security Administration report dated in February 
1991 indicates that the veteran was awarded disability 
benefits based on diagnoses of a personality disorder and 
anxiety related disorders.  Included within the reports are 
July 1990 and April 1991 discharge summary reports from the 
Medical College Hospitals showing PTSD.  Also included 
within the reports is an undated statement from D.G.Z., 
M.D., noting that he found the evidence for PTSD lacking and 
the veteran's primary diagnosis was a personality disorder 
with substance abuse. 

On VA examination conducted in April 1992, the veteran 
reportedly recalled being a radioman and riverboat man while 
in Vietnam.  The veteran reported he had killed several 
Vietnamese after his boat hit a mine.  He recalled he shot a 
fifteen-year-old who died in front of him.  After 
examination, the diagnosis was PTSD and poly-substance 
abuse.  Mixed personality disorder was also noted.  

The record then reflects that the veteran was rehospitalized 
from December 1993 to January 1994 with a history of PTSD 
and alcohol abuse.  In the report, it was noted that the 
veteran did not experience PTSD symptoms.  Additionally, on 
VA examination in April 1994, PTSD with severe symptoms was 
recorded, as well as the anniversary of wife's violent 
death.  In a statement received in April 1994, the veteran 
purported to show the stressful experiences he underwent 
while stationed in, or in the vicinity of Vietnam.  He 
underwent another VA examination in July 1995, the diagnosis 
was PTSD.

The veteran gave sworn testimony before a hearing officer at 
the RO in September 1995 regarding the issue of service 
connection for post-traumatic stress disorder.  The veteran 
testified that he had worked as a boatswain's mate while in 
service.  He also testified that during the Tet Offensive of 
1968, he was stationed at Chu Lau, Vietnam; he reported he 
had engaged in combat with the enemy in Don Ha and/or along 
the Cua Viet river; and had been involved in Operation 
Hickory and Operation Double Eagle.  The veteran added he 
had carried wounded soldiers and carried body bags.  He also 
recalled that his superior officer had been killed at a 
later date, but that he did not witness his death.

The veteran was examined by a board of two psychiatrists in 
April 1999.  The psychiatrists reported that the claims file 
had been reviewed.  Thereafter, the psychiatrists discussed 
the veteran's history.  It was reported that the veteran's 
first tour of Vietnam was uneventful.  It was noted that, 
during his second tour of duty, he had been exposed to 
considerable gunfire, including numerous rounds of rocket 
and artillery attacks in Da Nang and rocket and sniper fire.  
The veteran had recalled turning around in a harbor area, 
wherein his ship flipped and he hit two land mines.  The 
veteran also recalled that the boat sunk and exploded.  As a 
result of his in-service events, he reportedly developed 
nightmares, flashbacks, intrusive thoughts, and started 
drinking, and using drugs.  The psychiatrists also reported 
that the record showed a diagnosis of PTSD, but that the 
claim had been denied based on the lack of linkage with war 
experiences.  They opined that, however, with the new 
evidence from ESG supporting the veteran's contention, the 
veteran's longitudinal history was quite credible.  

After examining the veteran, the psychiatrists clinically 
opined that he met the criteria for PTSD and offered that 
the course of his symptomatology was credible now in the 
presence of confirming military experience.  It was stated 
that the murder of the veteran's wife compounded his 
preexistent PTSD that added to his pattern of depression.  
The relevant diagnosis on Axis I was PTSD, dysthymia, and 
prior history of substance abuse.  The diagnosis on Axis IV 
was Vietnam war experience and the death of his wife.  It 
was stated the war experiences preceded the wife's death. 

In July 2000, the RO detailed the veteran's confirmed and 
unconfirmed stressors, and sought another VA medical 
opinion, determining whether the confirmed stressors were 
sufficient to support a diagnosis of PTSD.

In January 2001, a VA psychiatrist reviewed the veteran's 
claims file, the April 1999 VA examination report from the 
board of two psychiatrists, the RO document identifying the 
veteran's confirmed and unconfirmed stressors, and the 
veteran's psychiatric test results.  The psychiatrist 
concluded based on the clinical interview, test results, and 
review of the records, the veteran met the criteria for 
PTSD.  It was noted the veteran had great difficulty with 
sleeping, experienced frequent irritability, anger, 
difficulty concentrating, guilt, intrusive recollections, 
episodes of reliving events, detachment from others, and an 
avoidance of various combat reminders.  Regarding the 
veteran's military stressors, the psychiatrist found that 
the veteran's account was consistent with the evidence of 
record.  It was opined that the veteran's problems began 
with his feelings of failure about flunking out of radio 
school, which resulted in his return to Vietnam.  The 
examiner also noted that the veteran had been diagnosed with 
PTSD in April 1999 based on other in-service events.  The 
diagnosis on Axis I was PTSD, dysthymic disorder, and 
polysubstance dependence (in remission) and on Axis III, 
"see medical record," was noted.

As previously alluded to, after reviewing and weighing the 
aforementioned positive and negative evidence and when 
resolving doubt in the veteran's favor, the Board finds that 
the criteria for service connection for PTSD have been met.  
The record contains diagnoses of PTSD, including based on 
reported in-service stressors consistent with the verified 
circumstances of service.  Cohen v. Brown, 10 Vet. App. at 
138.  ESG reports show that military personnel assigned to 
NSA, Da Nang, Vietnam, encountered rocket and artillery 
fire, and that the riverine crafts transferring goods to 
Dong Ha and Quang Tri from Cua Viet were harassed by the 
enemy.  Thus, the evidence tends to support the veteran's 
version of events.  Pentecost v. Principi, 16 Vet. App. 124 
(2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).  
Additionally, in April 1999, after reviewing the claims 
file, a board of two psychiatrists found that the veteran 
met the criteria for PTSD and related the PTSD to his in-
service stressors consistent with verified circumstances of 
military service.  It is also noted that in January 2001, 
another psychiatrist found that the veteran met the criteria 
for PTSD and related it to the veteran's in-service event of 
failing radio school and return to Vietnam.  Each 
psychiatrist also concluded that the veteran's PTSD existed 
prior to his post-service stressors which included the 
murder of his wife, the death of several relatives, history 
of substance abuse, and other traumatic events.  

With resolution of doubt in the veteran's favor, the 
evidence supports service connection for PTSD.  The appeal 
is granted.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 
3.304(f).



ORDER

Service connection for post-traumatic stress disorder is 
granted. 



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

